  4:18-cv-02348-MGL-KDW            Date Filed 04/27/20     Entry Number 63        Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 FLORENCE DIVISION

ANSON MCNEIL, JR.,                              §
         Plaintiff,                             §
                                                §
vs.                                             §
                                                §     Civil Action No. 4:18-02348-MGL
                                                §
OFC SMITH and OFC DONALD R.                     §
SNYDER,                                         §
           Defendants.                          §
                                                §

          ORDER ADOPTING THE REPORT AND RECOMMENDATION,
        DENYING PLAINTIFF’S MOTION FOR A MORE DEFINITE RULING,
          GRANTING DEFENDANTS’ MOTION TO SET ASIDE DEFAULT,
               AND IMPOSING SANCTIONS ON DEFENDANTS

       Plaintiff Anson McNeil, Jr. (McNeil), proceeding pro se, filed this action against

Defendants OFC Smith (Smith) and OFC Donald R. Snyder (Snyder) (collectively, Defendants)

under 42 U.S.C. § 1983 alleging violations of his constitutional rights. This matter is before the

Court for review of the Report and Recommendation (Report) of the United States Magistrate

Judge recommending McNeil’s motion for a more definite ruling be denied, Defendants’ motion

to set aside default be granted, and sanctions be imposed on Defendants. The Report was made in

accordance with 28 U.S.C. § 636 and Local Civil Rule 73.02 for the District of South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight. The responsibility to make a final determination remains with the

Court. Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo
  4:18-cv-02348-MGL-KDW             Date Filed 04/27/20      Entry Number 63        Page 2 of 3




determination of those portions of the Report to which specific objection is made, and the Court

may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

       The Magistrate Judge filed the Report on April 6, 2020. To date, both McNeil and

Defendants have failed to file any objections. “[I]n the absence of a timely filed objection, a

district court need not conduct a de novo review, but instead must ‘only satisfy itself that there is

no clear error on the face of the record in order to accept the recommendation.’” Diamond v.

Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72

advisory committee’s note). Moreover, a failure to object waives appellate review. Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985).

       After a thorough review of the Report and the record in this case pursuant to the standard

set forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the

judgment of the Court McNeil’s motion for a more definite ruling is DENIED and Defendants’

motion to set aside default is GRANTED. Further, the Court imposes lesser sanctions of $125 on

each of Smith and Snyder.



       IT IS SO ORDERED.

       Signed this 27th day of April 2020 in Columbia, South Carolina.

                                                      s/ Mary Geiger Lewis
                                                      MARY GEIGER LEWIS
                                                      UNITED STATES DISTRICT JUDGE
  4:18-cv-02348-MGL-KDW            Date Filed 04/27/20      Entry Number 63        Page 3 of 3




                                         *****
                              NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within thirty days from the

date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.
